ALLEN, J.
Under Section 3848, General Code, a property owner objecting to a street assessment made according to benefits by a municipality, must file his objection in writing with the clerk of the municipality within two weeks after the expiration of the notice given under Section 3895, General Code. Where the property owner has received actual notice of the amount of the assessment, failure to file such written objection constitutes waiver of the right to question the assessment in a court of equity under Section 12075, General Code, and this is true even though the assessment exceeds 33 1-3 per cent of the actual value of the lot or parcel of land in question after the imporvement is made.
Judgment reversed-
Marshall, C. J., Jones, Matthias and Day, JJ., concur. Robinson, J., concurs in the judgment. Wanamaker, J., not participating.